Citation Nr: 0332983	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  02-07 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hypertension and heart 
disease, as secondary to the service-connected anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from July 1943 to January 
1946.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in April 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In November 2003, the Board granted the veteran's motion to 
advance the case on the Board's docket.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
This law redefines the VA's duty to assist, enhances its duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded claim requirement.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107, note (Effective 
and Applicability Provisions) (West 2002).

Upon review of the evidentiary record, the Board notes that 
the medical evidence presents conflicting opinions.  
Specifically, in April 2000, the veteran's treating 
physician, John L. Shaw, M.D., submitted an opinion stating 
that the veteran's "nerves may have contributed to causing 
his heart attack."

In March 2001, the veteran underwent VA examinations for 
heart and mental disorders.  The examiner conducting the 
examination for heart offered the following statement:

In regards to the question about the 
patient's nervous condition (anxiety) and 
his heart condition, this patient is 
basically healthy, 78-year-old male, 
however having coronary artery disease 
and an anxiety disorder, there is some 
risk factor for coronary artery disease 
related to his stress and anxiety 
overall.

In contrast, the examiner conducting the examination for 
mental disorders offered the following opinion:

In my opinion, this individual has 
suffered with chronic depression and 
anxiety for many years, almost since 
1947.  In the beginning, it was felt that 
he may have had a heart problem, for 
which he underwent a complete check up.  
He reported that it was due to the 
anxiety and depression, but in 1986, he 
did have a heart attack, for which he 
underwent balloon angioplasty.  In my 
opinion, his heart condition and his 
anxiety disorder has no relationship, and 
it is very difficult to establish at this 
time because his anxiety problems started 
so long ago.

In October 2002, the veteran again underwent VA examination 
for mental disorders.  The physician noted the previous, 
March 2001, opinion but did not elaborate.

Because the record presents conflicting opinions, the case 
must be remanded for further examination and opinion by a 
specialist, with review of the entire record.

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

In addition, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs (PVA v. Sec'y of VA), 345 F.3d 1334 (Fed. Cir. 2003), 
the Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in DAV v. Sec'y of VA.  The Federal Circuit 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the appellant that notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice.  

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent (including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)); as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002)).  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issues on appeal.

2.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran a VA 
examination by an expert in cardiology to 
determine the nature, extent, and 
etiology of the veteran's hypertension 
and heart condition.  All indicated tests 
and studies should be performed.  If 
other examinations by specialists are 
indicated, they should be conducted.  The 
claims folder must be reviewed by the 
examiner(s) in conjunction with 
examination of the veteran.  The 
examiner(s) should address the following 
matters.

?	Summarize the medical history, 
including the onset and course, of 
the veteran's hypertension and heart 
condition.
?	Describe any current symptoms and 
manifestations attributed to his 
hypertension and heart condition.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for all hypertension and heart 
pathology identified.
?	Provide an opinion as to the date of 
onset and etiology for any currently 
manifested hypertension and heart 
pathology.
?	The examiner is specifically 
requested to provide an opinion as 
to whether it is as likely as not 
that any diagnosed hypertension and 
heart pathology is the result of or 
has been aggravated by his service-
connected anxiety disorder.  In 
making these opinions, the examiner 
is referred to the following:
1.	Dr. Shaw's April 2000 statement
2.	Report of VA examination for 
heart dated in March 2001
3.	Report of VA examination for 
mental disorders dated in March 
2001.

3.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for service 
connection for hypertension and heart 
disease, as secondary to his service-
connected anxiety disorder, in accordance 
with Allen v. Brown, 7 Vet. App. 439, 446 
(1995) and 38 C.F.R. § 3.310.  If the 
decision remains in any way adverse to 
the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
is advised that failure to appear for a scheduled VA 
examination without good cause could result in the denial of 
his claims.  38 C.F.R. § 3.655 (2003).  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



